 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetros Coal Company and United Mine Workers ofAmerica. Case 10-CA-12874November 21, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn May 11, 1978, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.The Administrative Law Judge found that Re-spondent unlawfully refused to hire Stanley Bunch,Robert York, Glenn Bunch, and Randall Bunch be-cause of their past union activity and, more specifi-cally, to avoid hiring applicants from a preferentialhiring list established pursuant to a settlement agree-ment between the Charging Party and another em-ployer and which included the names of these fourindividuals.As the Administrative Law Judge found, onMarch 8, 1977, Respondent undertook from IndianCreek Coal Company (herein called Indian Creek)operation of a coal mine in Devonia, Tennessee. Therecord establishes that, on March 10, Stanley Bunchand Robert York applied for employment at Respon-Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions were incorrect. Standard Drv Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge found that "[wlilhout regard to whetherPetros is a true successor or. as is more apparent from the record. a merealter ego of Indian Creek, if its refusal to hire prospective employees wasbecause of their union activity, such is an unfair labor practice ." Al-though we agree with the Administrative I aw Judge that refusal to hireapplicants because of their union activity violates the Act, we do not adoptthe foregoing statement to the extent that it implies that Petrois may be analter ego of Indian Creek, for we find that the record fails to support such afinding. Accordingly, we do not pass on the consequences of a finding thatPetros was an alter ego of Indian C'reek. We further conclude that, in thecircumstances of this case, it is unnecessary to determine whether Petroswas a successor to Indian Creek Furthermore, in the absence of exceptionsthereto, we need not consider whether Petros, if a successor to Indian ('reek.was hound by Indian Creek's non-Board settlement with the Union.dent and, in so doing, insisted that Respondent wasobligated to hire them because their names appearedon the preferential hiring list which Indian Creek ne-gotiated with the Union as part of a non-Board set-tlement in another unfair labor practice case. In re-sponse to their insistence that Respondent honor thepreferential hiring agreement, Sherman Carroll, partowner of Respondent, told the two men they could"[tiake [the list] and shove it," and commented toemployee Terry Daugherty that he would have hiredBunch and York, but since they "came up here wav-ing that list around, I won't hire them 'til hell freezesover.... Them two boys ain't nothing but unionagitators."We agree with the Administrative Law Judge thatRespondent violated Section 8(a)(3) and (I) of theAct by refusing to hire Stanley Bunch and RobertYork. In this regard, it is clear from Carroll's remarksto Stanley Bunch and York and to Daugherty thatBunch and York's demand that the preferential hir-ing agreement be honored precipitated Respondent'sdecision not to hire from the list. Indeed, Respon-dent admitted that it was only after and becauseStanley Bunch and Robert York insisted that Re-spondent honor the preferential hiring agreementthat it determined that it would not utilize the prefer-ential hiring list. We find that Bunch's and York'sinsistence that Respondent honor the preferentialhiring agreement negotiated by Indian Creek withthe Union constituted protected concerted and unionactivity, notwithstanding that their action was basedon the erroneous assumption that the preferentialhiring agreement was binding on Respondent.2Con-sequently, by specifically refusing to hire Bunch andYork because they insisted that it adhere to theagreement and because they were viewed as "unionagitators," Respondent violated Section 8(a)(3) and(I) of the Act.We further agree with the Administrative LawJudge that Respondent unlawfully refused to hireGlenn and Randall Bunch. In reaching this conclu-sion, the Administrative Law Judge found that, con-trary to Respondent's contention, work was availablewhen Glenn and Randall Bunch applied for work. Inadopting this finding, we note that three other em-ployees, Ted Bunch, Ricky Carroll, and Allen Lowe,who applied for work after Glenn and RandallBunch had submitted their applications, were hired.3In view of the conclusion that work was availablewhen Glenn and Randall applied, Respondent'sdemonstrated hostility toward applicants whosenames appeared on the hiring list, and union animus2 Inierhoro ('ontractors. In,<. 157 NLRB 1295, fn 7 (1966)None of these employees were on the preferential hiring list, and onlyled Bunch hald been employed bh Indian (Creek.410 PETROS COAL COMPANYshown by Sherman Carroll's remark to Walter Bunchthat "he [Bunch] had got in this trouble one time ...you know, been laid off so I would [sic] fool with it4anymore," we conclude that Respondent refused tohire Glenn and Randall Bunch because of their earli-er union activity and because the)y appeared on thepreferential hiring list.Respondent contends, however, that its employ-ment of three men whose names appeared on thepreferential hiring list establishes that it did not dis-criminate against prospective employees whosenames appeared on the list. However, the record in-dicates that Glenn and Randall Bunch applied forwork after the incident in which Stanley Bunch andRobert York insisted that Respondent honor thepreferential hiring agreement, and therefore Respon-dent's hire of three employees from the list beforethat incident is not material to the issue of whetherRespondent later unlawfully discriminated againstGlenn and Randall Bunch.Based on the foregoing, we agree with the Admin-istrative Law Judge's conclusion that Respondentwas determined not to hire any applicant whosename appeared on the preferential hiring list becauseof their previous union activity and that Respondentimplemented this determination by refusing to hireRobert York and Stanley, Glenn, and RandallBunch. Accordingly, we find that the refusals to hirethese employees violated Section 8(a)(3) and (1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Petros Coal Corpora-tion, Devonia, Tennessee, its officers, agents, succes-sors, and assigns shall take the action set forth in thesaid recommended Order.' The Administrativse Law Judge found and the record as a ihole sup-ports the finding, thai Carroll was referring to the UnionDECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Judge: This matterwas heard before me on January 17 and 18, 1978, at Clin-ton, Tennessee, upon the General Counsel's complaint,which alleged, in substance, that on or about March 8,1977,' the Respondent, Petros Coal Corporation, refused tohire four prospective employees in violation of Section8(a)(3) and (1) of the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq.All dates are in 1977 unless otherwise indicated.The Respondent denied that it engaged in any activityviolative of the Act, although it admitted that it did refuseto hire the four individuals named in the complaint.Upon the record as a whole, including my observation ofthe witnesses, briefs, and arguments of counsel, I herebymake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONIt is alleged and adnumitted, and I find, that Petros CoalCorporation is a Tennessee corporation engaged in the op-eration of the No. 2 underground coal mine at Devonia,Tennessee. The Respondent commenced operations onMarch 8 and has since that time shipped coal valued inexcess of $50,000 to the Tennessee Valley Authority, a cor-poration which in turn annually sells and distributes elec-trical power valued in excess of $50,000 directly to custom-ers outside the State of Tennessee.All parties admit, and I find, that the Respondent is, andat all times material has been, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.IIL THE LABOR ORGANIZATION INvOLVEDUnited Mine Workers of Amenrica (herein the Union) isadmitted by all parties to be, and I find it is, a labor organi-zation within the meaning of Section 2(5) of the Act.III THE UNFAIR LABOR PRACTICESA. Background FactsIn the summer of 1975, the Union commenced an orga-nizational campaign among the employees of Indian CreekCoal Company, which at the time was operating the No. 2mine at Devonia. On August 26, 1975, Indian Creek laidoff the 16 employees comprising its second shift. This lay-off was the subject of a Board charge and complaint inCase 10-CA-1 1458 alleging that the layoff was violative ofSection 8(a)(3). Subsequently, on or about October 15,1975, and for reasons not alleged to be violative of the Act,Indian Creek ceased operations.Thereafter, the Union and Indian Creek entered into anon-Board settlement of the allegations concerning the sec-ond-shift layoff whereby, in essence, Indian Creek paideach of the 16 laid-off employees $1,000 and gave thempreferential hiring in case the company (Indian Creek) re-sumed its mining activities.In a letter dated November 9, 1976, from Indian Creek'sattorney, Robert Young, Jr., to the Union's attorney,James A. Ridley 111, setting forth the terms of the agree-ment, it is stated, inter alia.:Before undertaking to hire hourly-paid employees forany resumption of its coal mining operations in thevicinity of Devonia, Tennessee, or for any new surfaceor deep mining operation in that vicinity during the12-month period ending October 31, 1977, Indian411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCreek Coal Company, Inc., will notify through youthe above listed former employees and will offer em-ployment to as many of them as may be needed, pro-vided, however, that the Company will have no suchobligation to any of the above listed former employeeswho has heretofore obtained or hereafter obtainedregular employment or has refused an offer of regularemployment.Following the layoff in August 1975 and continuingthrough the spring of 1977, the Union, through certain ofthe 16 laid-off employees, engaged in picketing at the roadentrance to the mine.On February 24, Petros Coal Corporation was formedwith the adoption of its corporate charter. The four stock-holders of Petros, all of whom had worked for IndianCreek in a supervisory or management capacity, are Win-ston Meredith, Sherman Carroll, James Redden, and HoytMullins (a 10-percent owner of Indian Creek). Each owns25 percent of the stock, for which he contributed to thecapitalization of the corporation $1,000.On March 8, Petros entered into a "Coai Mine Operat-ing Agreement" with Indian Creek, the essence of which is:for consideration of $15.37 per ton (apparently $17 less theroyalty) FOB Kingston Steam Plant (owned by TVA), Pet-ros would mine the coal at Indian Creek's No. 2 mine. Theagreement states further that Petros is entitled to use Indi-an Creek's equipment in performance of this operation.The principals of Petros set the value of this equipment ataround $800,000 to $900,000.The principals also testified that Petros exists only forthe purpose of mining coal at the Indian Creek mine. Theyindicated, although such is not definite in the record, thatthe coal ultimately sold to TVA yields about $23 a ton,with the difference between $23 and $15.37 going to IndianCreek.When Petros commenced operations, it did so mostlywith former employees of Indian Creek. However, Petrosspecifically refused to hire on application Randall A.Bunch, Glenn Bunch, Stanley Bunch and Robert York.Petros did hire at least two employees who had not for-merly worked for Indian Creek, though how many more isunclear from the record. Most of those hired were formerIndian Creek employees who were not on the preferentialhiring list.B. IssueThe General Counsel alleges that in refusing to hire thefour named individuals, all of whom were on the preferen-tial hiring list executed in settlement of the previous com-plaint, Petros violated Section 8(a)(3) and (I) of the Act.The Respondent contends that when it undertook to hireemployees, for those who had previously worked for Indi-an Creek, it looked at their work records, and determinedthey should not be hired. Specifically, the Respondentclaims that the attendance of Stanley Bunch and York wasthe cause of their not being hired. The Respondent doesnot, and specifically did not at the hearing, contend thatany of these four were incompetent miners.C. Analysis and ConclusionsMost of the testimony involved Stanley Bunch and Rob-ert York, both of whom were principal spokesmen for thelaid-off employees throughout the events here. However,Randall and Glenn Bunch were also laid off, were alsoinvolved in the earlier unfair labor practice, and were alsoon the preferential hiring list. There is no apparent reason,and none was suggested, why they should be treated differ-ently from Stanley Bunch and Robert York. Thus, con-cluding, as I do, that Stanley Bunch and York were nothired by Respondent for reasons proscribed by Section8(aX3) of the Act, I further conclude that the failure to hireRandall and Glenn Bunch was unlawful.Initially, the General Counsel and the Charging Partyargue that Petros, as a successor to Indian Creek, is boundby the settlement agreement of the earlier complaint. Thus,failure to abide by the preferential hiring stipulation is aviolation of the Act.A successor is bound by the unfair labor practices of itspredecessor and is required to remedy those unfair laborpractices. Perma Vinyl Corporation, Dade Plastics Co., et al.,164 NLRB 968 (1967). Research, however, has disclosed nocase in which this doctrine has been applied to a settlemententered into with Board approval, much less to a non-Board settlement.Further, a successor is not bound by the contracts of itspredecessor, at least insofar as the failure to honor such acontract would be the basis for an unfair labor practicefinding. N.L.R.B. v. Burns International Security Services,Inc., 406 U.S. 272 (1972). Petros, as a successor employer,would not necessarily be required to honor the preferentialhiring agreement entered into by Indian Creek.However, a successor is liable for its own unfair laborpractices. "Thus, a new owner could not refuse to hire theemployees of its predecessor solely because they wereunion members or to avoid having to recognize the union."Howard Johnson Co., Inc. v. Hotel & Restaurant Employees,etc., 417 U.S. 249, fn. 8 (1974).Such I find to have been the situation here-that Petrosrefused to hire the four above-named individuals becauseof their previous activity on behalf of the Union, and spe-cifically to avoid the preferential hiring agreement andsuch renewed organizational activity as might reasonablyoccur upon recommencing operation of the Indian Creekmine.Without regard to whether Petros is a true successor or,as is more apparent from the record, a mere alter ego ofIndian Creek, if its refusal to hire prospective employeeswas because of the union activity, it is an unfair labor prac-tice within the meaning of Section 8(a)(3) of the Act, analo-gous to refusing to recall laid-off miners because of theirunion activity. Buckhorn Hazard Coal Corporation, 194NLRB 557 (1971).Whether Petros committed the violation alleged neces-sarily depends upon its motive in refusing to hire the fourindividuals. Direct evidence of antiunion animus in refus-ing to hire prospective employees is rarely available. Nev-ertheless, unlawful motive may be inferred from all of thefacts, including a finding that the reasons advanced by theRespondent for acting as it did are not reasonable. Shat-412 PETROS COAL COMPANYtuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466 (9th Cir. 1966).Where the reason asserted for discharging, or refusing tohire, an employee is not reasonable, that fact is evidencethat the true motive is something else. Here there is nosuggestion why Glenn and Randall Bunch were not hiredwhen they made application other than what they weretold-that there was "no work available." There is noclaim that they are poor workers or incompetent. Inas-much as the Respondent in fact hired individuals who werenot on the list, including at least two who had not evenbeen prior employees of Indian Creek, clearly work wasavailable, and the two were early applicants. Since no ra-tional reason was advanced why they were not hired eventhough work was available, the conclusion is inescapablethat the reason they were not was their earlier union activi-ty, and because they were on the preferential hiring list.As to Stanley Bunch and Robert York, the Respondentcontends that they were not hired because, on evaluationby the principals of Petros, it was determined that theirattendance while employees of Indian Creek was substan-dard. The Respondent does not argue that they are poorworkers, except for contending that neither can run a highlift.I find Respondent's claim a pretext and its refusal to hireStanley Bunch and York unlawful. Plymouth Cordage Com-pany d/b/a Wilson & Toomer Fertilizer Company, 151NLRB 949 (1965), enfd. 381 F.2d 710 (5th Cir. 1967).While there is some evidence that York and Bunch missedwhat might be considered a substantial number of work-days, there is also evidence that other employees who wererehired missed as many, if not more. Whether and to whatextent the attendance of Stanley Bunch and York is sub-stantive insofar as the operation of this mine is concernedis not in evidence. I would note, however, and do concludethat apparently their absenteeism was not particularly seri-ous, because both worked for Indian Creek for some timeand neither was even counseled concerning his attendance,much less disciplined or discharged. From the record be-fore me, it appears that something less than perfect atten-dance has been tolerated in the operation of this mine, andby the same individuals who are the principals of Petros.Three of them were Indian Creek foremen, while the fourthwas the bookkeeper-business manager. I conclude that hadthe attendance of Bunch and York been as substantial aproblem as the Respondent now claims they would havebeen disciplined or discharged while employed by IndianCreek and by someone who is now an owner of Petros. Thefact that this did not occur means that their attendancerecords while employees of Indian Creek were not consid-ered too bad. Their absenteeism could not have been thetrue reason they were not hired. Further, Dolphus Carrollhad an even worse attendance record but was hired. Hewas not on the preferential hiring list.For these reasons I reject the claim that poor attendancewas the reason Bunch and York were not hired. I infer thatthe true motive was related to their union activity.In addition to the inference of unlawful motive, there isdirect evidence of such. On or about March 10, York andBunch attempted to talk Ted Bunch, another employeewho was not on the preferential hiring list, not to go towork for Petros until all of those on the list were hired.And Bunch and York confronted the owners of Petros withthe list insisting that Petros honor it. At or about that time.Sherman Carroll, according to the testimony of Bunch andYork, which I credit over Carroll's denial, stated that hewould have hired them but for the fact that they were at-tempting to enforce the preferential list, telling Bunch to"[t]ake it and shove it." And Carroll said to Terry Daugh-erty, after noting that Bunch and York had "come up herewaving that list around," that "I won't hire them 'til hellfreezes over" and "[t]hem two boys ain't nothing but unionagitators."When Walter Bunch was hired, in early March, he had adiscussion concerning union membership with ShermanCarroll, during which Carroll told him, "that I had got intothis trouble one time ...you know, been laid off so Ishould [sic] fool with it [the Union] anymore."Though asserting that the Union was not a considerationin refusing to hire the four, Carroll did not deny the state-ments attributed to him. In fact, he admitted having saidthat he would close the mine if they had to hire Bunch andYork. He testified that this was because they could notoperate with such poor attenders.Subsequent to closing the mine in 1975, the principalowner of Indian Creek, Curtis Owens, suggested that em-ployees "gang work it," that is, in effect, become subcon-tractors or form a company to mine the coal. There is alsotestimony concerning statements by Owens during the pe-riod the mine was not in operation, to Stanley Bunch andothers, to the effect that the "union had lost." Owens is notalleged to be an agent of Petros. This evidence, however,does have some relevance to the issue of whether or notPetros in fact came into existence for the purpose of flank-ing the Union's effort to organize the mine's employees. Iconclude that this was a principal purpose for creating Pet-ros. Nothing of substance was changed with regard to min-ing coal at the No. 2 mine. The owners of Petros, who hadbeen foremen for Indian Creek, continued to be supervis-ors. The same coal continued to be mined with the sameequipment and was sold through the same broker to thesame customer. While none of this is alleged to have beenan unfair labor practice, it does corroborate the intent ofPetros' owners to operate the mine without the principalunion activists. To this end it was determined not to honorthe preferential hiring list.Petros' determination not to be governed by the prefer-ential hiring list, as evidence by its actions as well as thestatements of Carroll, shows an intent to weed out the prin-cipal union activists of Indian Creek, notwithstanding Pet-ros' protestations to the contrary. Such discrimination vio-lates the Act. Crawford Container, Inc., 234 NLRB 851(1978) (member Jenkins dissenting). Nor is the violationmade lawful by the fact that some union supporters were infact hired. N.LR.B. v. W. C. Nabors d/b/a W. C. NaborsCo., 196 F.2d. 272 (5th Cir. 1951), cert. denied 344 U.S.865. I therefore conclude that Petros, independent of Ow-ens or Indian Creek, violated the Act as alleged when fromand after March 8 it refused to hire Randall Bunch, GlennBunch, Stanley Bunch, and Robert York.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE INFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices found are unfair labor prac-tices affecting commerce and the free flow of commerceand tend to lead to labor disputes burdening and obstruct-ing commerce.V THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. The Respon-dent will be ordered to offer employment as miners toRandall Bunch, Glenn Bunch, Stanley Bunch, and RobertYork without prejudice to their seniority or other rightsand benefits, and to make them whole for any loss of wag-es they may have suffered from March 8, 1977 (March 10,1977, in the case of Glenn Bunch), in accordance with theformula set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest as prescribed by Florida Steel Cor-poration, 231 NLRB 651 (1977).2Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER3The Respondent, Petros Coal Corporation, Devonia,Tennessee, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to hire, or otherwise discriminating with re-gard to hire or tenure of employment against, potentialemployees because of their interest in or activity on behalfof United Mine Workers of America, or any other labororganization.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action, deemed neces-sary to effectuate the policies of the Act:(a) Offer employment as miners to Randall Bunch,Glenn Bunch, Stanley Bunch, and Robert York and makethem whole for any losses incurred by reason of the dis-crimination against them in accordance with the provisionsset forth in the remedy section above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all documents neces-sary and relevant to analyze and compute the amount ofbackpay due under the terms of this Order.(c) Post at its Devonia, Tennessee, facility copies of theattached notice marked "Appendix." 4 Copies of said no-tices, on forms provided by the Regional Director for Re-gion 10, after being duly signed by the Respondent's au-thorized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.2See. generally, Isis Plumbing & Heating (o.. 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations ol the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words ill the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participated, the Na-tional Labor Relations Board found that we violated theNational Labor Relations Act and has ordered us to postthis notice and to abide by its terms.WE WILL NOT refuse to hire or otherwise discriminateagainst our employees because of their interest in oractivity on behalf of the United Mine Workers ofAmerica or any other labor organization.WE WIL.L NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer employment to Randall Bunch,Glenn Bunch, Stanley Bunch, and Robert York injobs in our mine, and WE WILL give them backpay plusinterest for any losses they may have suffered as aresult of our refusing to hire them from and afterMarch 8, 1977.Our employees have the right to join United Mine Work-ers of America, or any other labor organization, or to re-frain from doing so.PETROS COAL CORPORATION414